DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/EP2018/066696 filed 06/22/2018, which claims the benefit of the priority of European Patent Application No. EP17177477.1 filed 06/22/2017 and European Patent Application No. EP18153579.0 filed 01/26/2018  
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements submitted on 12/18/202 and 01/26/2021 have been considered by the examiner.
Claim Status
Examiner acknowledges the receipt of the reply to the non-final office action filed 12/18/2020 where the applicant amended claims 22, 36, and 40, cancelled claim 39. Claims 42 and 43 are renumbered to claims 41 and 42, as claim 41 had been inadvertently omitted. Claims 22-38 and 40-42 are being examined on the merits in this office action.
Claim Rejections - 35 USC § 102 - Withdrawn
The rejection of claims 22, 24, 26, 33 – 37, 40 and 43 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/160005 is withdrawn due to applicants’ amendment of independent claim 22.
Claim Rejections - 35 USC § 103 Withdrawn
The rejection of claims 22- 43 under 35 U.S.C. 103 as being unpatentable over WO 2013/160005, in view of US 2014/0357564 is withdrawn due to applicants’ amendment of independent claim 22.
The rejection of claims 22- 38 and 40-43 by WO 2013/160005, in view of WO 2016/188905 is withdrawn due to applicants’ amendment of independent claim 22.

Claim Rejections - 35 USC § 103 - New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22- 29, 31-38 and 40-42 are rejected by WO 2013/160005, (hereinafter “the ‘005 publication”) in view of WO 2016/188905, (hereinafter “the ‘905 publication”) and WO 2016/000039, (hereinafter “the ‘039 publication”).
The ‘005 publication teaches a pharmaceutical composition comprising FVIII and a fragment of VWF (claim 1 and claim 8) and specifies that the VWF is truncated (Page 44, line 4-5 
The ‘005 publication does not teach the truncated VWF comprising the amino acid sequence of at least 90% to amino acids 776 to 805 and 764 to 1242 of SEQ ID NO: 4. And does not teach the VWF polypeptide that has at least one amino acid substitution selected from the group consisting of: S764G/S766Y, S764P/S7661, S764P/S766M, S764V/S766Y, S764E/S766Y, S764Y/S766Y, S764L/S766Y, S764P/S766W, S766W/S806A, S766Y/P769K, S766Y/P769N, S766Y/P769R and S764P/S766L, S764P/S766W/V1083A, 5S764G/S766YV1083A, S764E/S766Y/V1083A, N101 1S/l083A/K1 181 E, S766YV1083A, V1083A, S1042T, V805A/Q1158L, K912E/T1088S.
The ‘905 publication teaches a truncated VWF fragment that comprises amino acid amino acids 776 to 805 of SEQ ID NO: 9 or (b) an amino acid sequence having a sequence identity of at least 90% to amino acids 776 to 805 of SEQ ID NO: 9 (claim 12). In addition the ‘905 publication teaches the truncated VWF consists of amino acids 764 to 1242 of SEQ ID NO: 9 (claim 13) which is identical to the instant SEQ ID NO: 4. Furthermore, the ‘905 publication teaches that the truncated VWF may be administered as a dimer (Page 4, line 23-25) and may be co-administered with FVIII (Page 10, line 6-8) for use in treating a blood coagulation disorder (Page 10, line 26-28), which further supports their use and meets the limitation of claim 22. The 
‘905 does not teach the VWF polypeptide has at least one amino acid substitution selected from the group consisting of: S764G/S766Y, S764P/S7661, S764P/S766M, S764V/S766Y, S764E/S766Y, S764Y/S766Y, S764L/S766Y, S764P/S766W, S766W/S806A, S766Y/P769K, S766Y/P769N, S766Y/P769R and S764P/S766L, S764P/S766W/V1083A, 5S764G/S766Y/V1083A, S764E/S766Y/V1083A, N1011S/Vl083A/K1181E, S766YV1083A, V1083A, S1042T, V805A/Q1158L, K912E/T1088S.
‘039 teaches a modified VWF polypeptide which binds to FVIII and that the polypeptide comprises the amino acid sequence of SEQ ID NO: 3, which is identical to the instant SEQ ID NO: 4 (Abstract). ‘039 further teaches that the polypeptide has one or more amino acid substitutions [0027-0028] and that the preferred substitutions include S764G/S766Y, S764P/S766I, S764P/S766M, S764V/S766Y, S764E/S766Y, S764Y/S766Y, S764L/S766Y, S764P/S766W, S766W/S806A, S766Y/P769K, S766Y/P769N, S766Y/P769R and S764P/S766L [0031]. Regarding the three amino acid substitution, ‘039 teaches that the SEQ ID NO: 3 may have more than one amino acid substitution making the three amino acid substitutions obvious to one of ordinary skill in the art. 
‘039 also teaches that the VWF polypeptide may be administered with FVIII [0078]. ‘039 further teaches that the polypeptide comprising the substitutions has a binding affinity to FVIII that is higher than that of a reference polypeptide [0032].

Regarding claim 23, the ‘005 publication teaches that the reduced membrane binding affinity of FVIII complex bound to the VWF fragments in comparison to free FVIII would lead to a reduced binding of FVIII to cell membranes of the immune system, e.g. antigen presenting cells which could decrease presentation of FVIII-derived peptides on MHC class II and it can therefore be speculated that FVIII complex bound to VWF fragments will be less immunogenic than free FVIII (Page 75, line 25-30).
Regarding claim 24, the ‘005 publication teaches a reduced membrane binding affinity of FVIII complex bound to the VWF fragments in comparison to free FVIII would lead to a reduced binding of FVIII to cell membranes of the immune system, e.g. antigen presenting cells (Page 75, line 25-30).
50 value is less than VWF fragment by a factor of about 1.8 and by a factor of about 3 (Table 12 on Page 69). 
Regarding claim 28, the ‘005 publication teaches that a reduced membrane binding affinity of FVIII complex bound to the VWF fragments in comparison to free FVIII would lead to a reduced binding of FVIII to cell membranes of the immune system, e.g. antigen presenting cells which could decrease presentation of FVIII-derived peptides on MHC class II and it can therefore be speculated that FVIII complex bound to VWF fragments will be less immunogenic than free FVIII (Page 75, line 25-30).
Regarding claim 29 with the recitation of the subject being previously untreated with FVIII, it is obvious to a skilled artisan that effect of reduced immunogenicity would be evident in both patients treated or untreated with FVIII.
 Regarding claim 31, the ‘005 publication teaches that the relative immunogenicity is evaluated from the titer of FVIII binding antibodies and the determination of the level of neutralizing antibodies (inhibitors) at certain time points after administration.
Regarding claim 33, the ‘005 publication teaches that the polypeptide may be administered as a dimer (Page 29, line 5-8, Page 13, line 17-18)
Regarding claim 34, the ‘005 publication teaches the molar ratio of the co-formulation to the FVIII (Page 53, line 5-7) is 34:1, 3:1, 7:1 (Table 7) which reads on the instantly claimed recombinant polypeptide to FVIII ration of at least 3:1, at least 6:1 or at least 25:1.

Regarding claim 36, the ‘005 publication teaches the polypeptide is administered parenterally, such as e.g. intravenously or extravascularly (such as e.g. intradermally, intramuscularly, subcutaneously (Page 4, line 15-19).
Regarding claim 37, the ‘005 publication teaches the polypeptide comprises a VWF D’ and D3 domains (Page 13, line 5-10).
Regarding claims 40 and 42, the ‘005 publication teaches that the polypeptide comprises a HLEM (Page 22, line 12-20) and that the HLEM can include albumin, transferrin, an XTEN polymer and homo-amino acid repeats (HAP) (Page 22, line 19-25). 
Regarding claim 33, ‘905 teaches that the truncated VWF may be administered as a dimer (Page 4, line 23-25) and may be co-administered with FVIII (Page 10, line 6-8) for use in treating a blood coagulation disorder (Page 10, line 26-28), which further supports their use and meets the limitation of claim 22.
Regarding claim 38 and 41, ‘905 publication teaches a truncated VWF fragment that comprises amino acid amino acids 776 to 805 of SEQ ID NO: 9 or (b) an amino acid sequence having a sequence identity of at least 90% to amino acids 776 to 805 of SEQ ID NO: 9 (claim 12). In addition the ‘905 publication teaches the truncated VWF consists of amino acids 764 to 1242 of SEQ ID NO: 9 (claim 13) which is identical to the instant SEQ ID NO: 4.
With specific regards to claim 25, 27, 31 and 32, the difference between the prior art and the instant claims is that prior art does not specifically disclose the percent reduction of the In re Aller, 220 F.2d 454, 456, 105 USPQ233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). See MPEP 2144.05. As such the molar ratios of VWF and FVIII of claim 34 as well as the IC50 values and the internalized concentrations of FVIII are obvious to optimize through routine experimentation. Therefore the concentrations of claim 25, 31 and 32 are rendered obvious and the molar ratios and IC50 values of claim 27 and 34 are rendered obvious as well.
In summary, co-administration of VWF and FVIII is known in the art and the instant amino acid substitutions on VWF are known in the art as disclosed by ‘039. In addition, a skilled artisan would be motivated to make more substitution, such as three amino acid substitution, since ‘039 teaches that more than one substitution can be made.

Claims 22- 38 and 40-42 are rejected by WO 2013/160005, (hereinafter “the ‘005 publication”) in view of WO 2016/188905, (hereinafter “the ‘905 publication”), WO 2016/000039, (hereinafter “the ‘039 publication”) and Ghosh et al. in (Clinic Rev Allerg. Immunol (2009) 37:58–66).
The teachings of ‘005, ‘905 and ‘039 are set forth above and incorporated herein by reference.
Ghosh et al. discloses that development of inhibitors is perhaps the most serious complication of factor VIII (FVIII) replacement therapy, which can practically preclude efficient clinical management of patients with hemophilia A (Abstract). Ghosh et al. discloses that patients were treated with the same brand of high-purity plasma-derived FVIII (pFVIII) containing von Willebrand factor (VWF), and other patients were treated with full-length recombinant FVIII (rFVIII) (p. 61, col. 2, “Treatment related factors” section, line 3-7) and that the risk of inhibitor development was higher in patients treated with rFVIII than in patients treated with pFVIII (p. 62, col. 1, line 1-3). Ghosh et al. further discloses that products with variable von Willebrand factor (VWF) concentration, have been shown to prevent the binding of inhibitor to FVIII to different degrees (p. 62, col. 1, line 17-19).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of ‘005 with ‘905 and ‘039 and use it on subjects with a risk of developing an immune reaction against FVIII as recited in claim 30 because Ghosh discloses that patients that were administered both FVIII and VWF had a reduced risk of FVIII inhibitor development. A skilled artisan would be motivated and would have had a reasonable expectation of success in using the modified method of ‘005 and ‘905 that teaches co-

Response to Arguments
Applicant’s arguments, see applicant arguments, filed 12/18/2020, with respect to the rejection(s) of claim(s) claims 42-43 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made above in view of WO 2016/000039 and Ghosh et al.
Conclusion
Claims 22- 38 and 40-42 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654